Citation Nr: 0022432	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-08 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO granted entitlement to 
service connection for PTSD with assignment of a 10 percent 
evaluation effective April 30, 1998, date of claim.

The veteran and his wife presented oral testimony before a 
Hearing Officer at the RO in May 1999, a transcript of which 
has been associated with the claims file.

In June 2000 the RO denied the veteran's claims for increased 
evaluations for his gunshot wound with removal of spleen, 
residuals of a gunshot wound to the chest and left upper arm, 
a tender scar from a gunshot wound to the back, and a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  A notice of disagreement was not 
filed with the above determination, and such claims are 
accordingly not considered as part of the current appellate 
review.


FINDING OF FACT

PTSD is productive of no more than mild impairment.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In January 1999 service connection for PTSD was granted and 
assigned a 10 percent disability evaluation.  That 
determination was based on the veteran's service medical 
records, which do not indicate the presence of PTSD during 
service, but do show that he received the Purple Heart Medal 
based on his Vietnam service, VA examination in November 1998 
and mental health outpatient treatment reports from VA 
Medical Center (MC) dated from December 1997 to January 1998.  

VAMC mental health outpatient treatment notes dated in 
December 1997 and January 1998 revealed complaints of 
depression by the veteran due to an anniversary reaction 
related to his Vietnam experiences.  He reported that he 
worked as a machine gunner and was sent to provide cover for 
a "recon" mission.  

He stated that they were ambushed as he and 3 other Marines 
were going out to accomplish that mission.  Two of the men 
got back safely and he and another person were wounded.  He 
reported that a medical corpsman died in his arms.  He stated 
that he thinks about that incident fairly often, but he 
becomes especially depressed around January each year.  

During that time his nightmares and intrusive thoughts 
increase and he has more difficulty sleeping.  He stated that 
he has dealt with this by attending reunions of his company 
and has been in touch with others who were wounded with him.  
He further stated that talking to other veterans about what 
happened has been helpful for him.  It was noted that he has 
been married for more than 25 years and has 2 grown children.  
He stated that his wife is supportive and listens to him when 
he needs to talk.

A VA psychiatric examination conducted in November 1998 
reveals that the veteran had never been hospitalized in a 
psychiatric hospital.  He reported undergoing mental health 
group therapy for approximately 8 months.  He further 
reported that he takes no psychiatric medication.  The 
examiner noted that with regard to social and occupational 
impairment, the veteran responded that he does not like 
crowds and that he cannot work.  He stated that the last time 
he worked was in June 1998, and he stopped working because he 
had depression and anxiety due to the PTSD.

When asked about subjective complaints regarding his mood, 
the veteran stated that he has a lot of anger, depression, 
anxiety and a short temperament.  He stated that he did not 
want to be with anybody.  He further stated that he had 
nightmares, which sometimes occurred once weekly, or less.  
His concentration and memory was noted as fair and there were 
no suicidal or homicidal ideations.  He reported that he had 
a lot of experiences in Vietnam.  He stated that he was a 
machine gunner and was shot in his arm and chest.  He stated 
also that he was in a field for nine hours and everybody who 
tried to save him got shot and would fall on top of him.  He 
remembered people dying on him. 

Mental status examination revealed no evidence of severe 
thought processes or communication.  There were no delusions, 
hallucinations or inappropriate behavior.  The veteran's 
grooming and hygiene were fair.  He was oriented to person, 
place and time.  There was no severe memory impairment and no 
obsessive or ritualistic behavior.  Rate and flow of speech 
was slow, but not illogical or with obscure patterns, and he 
was coherent.  Moreover, there was no evidence of severe 
panic attacks.  His mood was mild to moderate with no severe 
depression or anxiety.  There was no severe impulse control 
or sleeping impairment.  His Axis I diagnosis was PTSD, 
psychosocial stressors were his Vietnam War experiences and 
he had a Global Assessment of Functioning (GAF) Scale of 65.

The examiner noted that although the veteran had been exposed 
to traumatic events in Vietnam, his response did not involve 
intense fear or horror, and there was no persistent, 
recurrent, intrusive recollection of events.  


He had no recurrent distressing dreams, and there was no 
evidence of intense psychological distress, no persistent 
avoidance of stimuli and no severe irritability of outbursts 
of anger.  There was no hypervigilance or severe difficulty 
in concentrating or abnormal startle response.  The examiner 
concluded that although the veteran had mild to moderate 
service-connected PTSD, his social and occupational 
functioning was not severely impaired.

At his personal hearing in May 1999 the veteran testified 
that he last received group therapy for PTSD about one month 
prior.  He further testified that no medication has been 
prescribed for his PTSD.  He stated that he had nightmares 
and trouble getting to sleep.  He stated that he slept about 
an hour and a half to two hours at a time.  Hearing 
Transcript (Tr.), pp. 2-3.  He further stated that he last 
worked as a courtesy bus driver for a car dealership about a 
year and a half before.  Two years prior, he worked as a 
shipping and receiving clerk for a company that manufactured 
radar components.  He reported that he left his job as a bus 
driver because it was hard dealing with people; and he got 
into arguments with his employer about once a week.  Tr., p. 
4.  He stated that he was looking for work.  Tr. p. 8.  

He stated that he no longer bowls because of the crowd.  He 
also stated that he sometimes had problems like -- going to a 
theater.  Tr., p. 5.  The veteran testified that a typical 
day for him was sitting in the house, yard or garage and 
watching television.  Tr., p. 6.  He stated that he derived 
enjoyment from playing with his grandson whom he saw 
everyday.  Tr., p. 11.  He stated that noise made his PTSD 
worse.  Tr., p.7.  He further stated that not being able to 
sleep was the worse symptom he experienced from PTSD.  Tr., 
p. 9.  The veteran became emotional at the hearing and stated 
that he wanted to get better.  Tr., p. 11.  He stated that he 
got depressed and wanted to hurt himself.  Tr., pp. 11-12.  

The veteran's wife testified that he had a lot of trouble 
sleeping at night.  She further testified that there were 
times when she awakened him because he was yelling in his 
sleep, and it took him a while to get back to sleep.  Tr., p. 
3.  

She stated that he did not go to church anymore.  She said 
she used to get him to go [to church] every once and a while, 
but currently she could not get him to go anywhere.  Tr., p. 
6.  

VA conducted a special psychiatric examination of the veteran 
in June 1999.  It was noted in the examination report that he 
had been job hunting without success.  It was also noted that 
he had never been treated by a psychiatrist or a psychologist 
on an individual basis, or taken any psychiatric medications 
or had admission in a psychiatric hospital.  The veteran 
complained of insomnia several nights a week with combat 
related dreams about one night a week, irritability and 
shortness in temper.  It was further noted that he got along 
fairly well with family and friends.

Mental status evaluation revealed the veteran had a neutral 
mood.  He was not overtly depressed, anxious or irritable.  
His thought content was neutral.  There was no thought 
disorder.  He had good recall of details of history.  He 
denied psychotic symptoms or thoughts of harming himself or 
others.  He was correctly oriented to time, person, place and 
purpose.  There was no evidence of impaired reality testing.  
The diagnosis under Axis I was PTSD.  Axis IV diagnosis 
showed combat exposure in the past and current unemployment.  
His GAF was 75 indicating minimal to mild mental symptoms and 
impairment.  His best GAF over the past year was 75.  

The examiner commented that the veteran had an established 
claim for PTSD that was apparently in substantial remission 
at the time.  The examiner further noted that the veteran was 
presently unemployed because of termination of his last job 
that apparently was not for a mental illness.  He was 
presently job hunting and was mentally cable of engaging in 
gainful employment in an open labor market at this time from 
a psychiatric viewpoint.

VA conducted a special psychiatric examination of the veteran 
in January 2000.  The VA examiner noted the medical history 
and his complaints of becoming short tempered and problems 
dealing with his financial situation.  

The examiner noted that the veteran was not taking any 
medication because he did not like the side effects.  He 
noted the veteran had fair self-esteem and did not exhibit 
any feelings of hopelessness or worthlessness.  The veteran 
reported that he slept about six hours per night, and ate one 
or two meals a day.  He spent his days doing light chores 
around his home.  He indicated that he did not have problems 
socializing with his two male friends.  

On examination, no compulsive behaviors were noted and the 
veteran's general attitude was characterized as normal.  His 
speech was characterized by normal quantity and speed.  He 
denied any suicidal or homicidal ideations, delusional 
thoughts or hallucinations.  His mood was low and his affect 
was constricted.  He was oriented times four to time, date, 
place and purpose.  He had no problems with memory.  He had 
fair insight and judgment.  The Axis I diagnosis was PTSD in 
full remission.  His global assessment of functioning was 62.

The examiner commented that there was no increased arousal or 
startle response secondary to cues of his Vietnam War 
experience.  He further commented that the veteran did not 
display any symptoms of PTSD or complain about any real 
symptoms of PTSD.  The veteran mentioned that his financial 
stressors were the significant complication in his life, and 
was encouraged during the interview to restart working in the 
near future.  It was noted that the likelihood of the veteran 
not developing any major psychiatric syndromes, including 
depression, was high secondary to lack of previous 
psychiatric history.  The examiner further commented that the 
veteran appeared capable of concentrating adequately to 
maintain a regular work schedule.  He could work with others.  
There was no impairment to relate and interact with 
supervisors, co-workers and the public.  He had been able to 
keep his family together for many years and he related well 
to the examiner.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

The United States Court of Appeals for Veteran Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999), held that 
evidence to be considered In that decision, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Thus, in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson, supra; 38 C.F.R. § 4.2 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 





A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

A 70 percent evaluation is warranted for the veteran's 
disability where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.


A 100 percent evaluation is warranted for the veteran's 
disability where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. 4.130, Diagnostic Code 9411 (1999).

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim, which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  

The Board has found nothing in the historical record that 
would lead to a conclusion that the evidence of record is not 
adequate for rating purposes.  In this regard, the Board 
notes that the veteran was afforded the benefit of presenting 
oral testimony before a Hearing Officer at the RO.  He has 
been examined by VA and reports of the those examinations are 
on file.  The Board is unaware of any additional evidence 
that has not already been requested and/or obtained that is 
pertinent to the veteran's claim.

In this case, the medical evidence shows that since service 
connection has been in effect, the veteran's PTSD has been 
productive of no more than mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress and warrants 
no more than the 10 percent evaluation assigned.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The Board recognizes that the veteran has complained of 
having problems sleeping, as well as having nightmares and 
intrusive thoughts.  In addition, medical evidence shows he 
has a low mood and a constricted affect.  However, VA 
psychiatric examination in June 1999 noted a GAF of 75 which 
is indicative of transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social or occupational functioning.  See American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994 (DSM-IV).

Moreover, in the most recent VA psychiatric examination in 
January 2000, the veteran's GAF was 62 which is indicative of 
some mild symptoms or some difficulty in social or 
occupational functioning, but generally functioning pretty 
well, having some meaningful interpersonal relationships.  
Id.  Furthermore, the examiner indicated that the veteran can 
work with others in an employment setting, and with the 
public.  Also, he indicated that the veteran was able to keep 
his family together over many years.  In light of the 
foregoing, which shows the veteran's PTSD has been and 
currently is productive of no more than mild or slight 
occupational and social impairment, an evaluation in excess 
of 10 percent is not warranted.

The medical evidence does not demonstrate that the veteran's 
PTSD is manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss, which is necessary in order to warrant the next higher 
evaluation of 30 percent.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

Although the veteran may exhibit some of the above symptoms, 
the medical evidence clearly demonstrates predominantly mild 
to slight symptoms associated with the veteran's PTSD.  
Medical examinations reveal no evidence of intense 
psychiatric distress, but only reveal mild PTSD symptoms.  In 
fact VA examiners in June 1999 and January 2000 commented 
that the veteran's PTSD was in remission.  Based upon the 
foregoing, the Board finds that the medical evidence of 
record regarding the veteran's PTSD more nearly approximates 
the criteria required for a 10 percent evaluation.

In this case, the mandates of Fenderson, supra have been 
considered.  In view of the denial of entitlement to an 
increased evaluation, the finds no basis for assignment of 
staged ratings.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation for PTSD in excess of 10 percent.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation for the veteran's PTSD.  



With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO considered and provided 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1); 
however, the RO did not grant the veteran an increased 
evaluation on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his PTSD.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 15 -


- 12 -


